Citation Nr: 1455237	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to increases in the ratings assigned for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent prior to June 3, 2010, and 50 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Montgomery, Alabama RO, which granted service connection for PTSD, rated 10 percent.  An interim December 2009 rating decision increased the initial rating for PTSD to 30 percent.  A June 2012 rating decision granted a 50 percent rating effective June 3, 2010.


FINDINGS OF FACT

1.  Prior to March 18, 2010, the Veteran's PTSD was manifested by symptoms productive of impairment no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to PTSD symptoms was not shown.

2.  From March 18, 2010 (but not earlier) it is reasonably shown that the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; at no time during the period under consideration is the PTSD shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The Veteran's PTSD warrants a 50 percent rating from (the earlier effective date of) March 18, 2010; a rating in excess of 30 percent prior to March 18, 2010 and a rating in excess of 50 percent for any period of time under consideration are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2009 statement of the case provided notice on the "downstream" issue of entitlement to an increased initial rating, and a June 2012 supplemental statement of the case readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in May 2008, June 2010, and April 2012; those examinations are reported in greater detail below, and are cumulatively adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

With respect to the rating of his PTSD, the Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

On July 2007 VA treatment, the Veteran reported that he stayed away from crowds and was afraid to go out at night.  He had difficulty associating with people.  He felt that his anxiety was worsening.  His sleep was poor and he frequently had cold sweats.  He avoided war news and was startled easily and was hypervigilant.  He had intrusive memories of lost buddies.  He was frequently tired and had no hobbies.  He reported being married for 25 years and his wife was supportive; he had five children with whom he had contact.  He had been working for Alcoa for 25 years.  On mental status examination, he was alert and well groomed.  His mood was nervous and his affect was tearful when talking about his service days.  He had difficulty coping, and he had some insight about his condition.  His thoughts were logical, and he denied any suicidal or homicidal ideation.  The impression was chronic PTSD and a GAF score of 50 was assigned.

On September 2007 VA treatment, the Veteran reported hypervigilance, irritability to rage, sleep disturbance, flashbacks, nightmares, and intrusive thoughts.  He had self medicated for several years.  He had worked for Alcoa for 28 years; the treating social worker noted that while this was steady employment history, the Veteran had moved around to at least 8 different sites during his 28 years.

On May 2008 VA examination, the Veteran reported symptoms including trouble sleeping, avoidance of being around people, getting nervous, avoiding going out at night, panic attacks, and depression.  He reported that the symptoms occurred constantly, and the effect the symptoms had on his total daily functioning was that he isolated, working 12 hour shift work, 36 to 40 hours per week.  His medications included Trazodone and Wellbutrin with good response; he had not received psychotherapy in the previous year, and he had not been hospitalized for psychiatric reasons.  He had worked at Alcoa since 1972, he had good relationships with his supervisor and coworkers, and he had not lost any time at work.  He reported having good relationships with his wife and his children.  He reported that since developing his mental condition, his daily activities changed in that he isolated, he did not like being around or associating with people, and he did not like being out at night.

On mental status examination, the Veteran was oriented to all spheres, and his appearance and hygiene were appropriate.  His behavior was appropriate.  His affect and mood were normal.  His communication and speech were within normal limits.  He showed difficulty understanding complex commands and difficulty staying focused on tasks.  Panic attacks occurred once per week.  There was no delusional history, no hallucination history, and no suspiciousness.  Obsessional rituals were absent.  Thought processes were appropriate; judgment was not impaired and abstract thinking was normal.  Memory was impaired in that he forgot the names of close relatives, his own occupation, and his own name.  Suicidal and homicidal ideation were absent.  The diagnosis was PTSD and a GAF score of 85 was assigned.  The examiner opined that the Veteran did not have mental difficulty performing the activities of daily living.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally he functioned satisfactorily with routine behavior, self-care and normal conversation.

Based on these findings, the October 2008 rating decision on appeal granted service connection for PTSD and assigned an initial 10 percent rating.  A November 2009 rating decision increased the initial rating to 30 percent.

On March 18, 2010 VA treatment, the Veteran reported that he was forced to retire from Alcoa after 34 years due to knee and back problems.  He reported having poor sleep and frequent bad dreams.  He drank a six-pack of beer daily to relieve his pain.  He had been in his second marriage for 26 years and had one adult son; he got along with his sisters and in-laws living nearby.  On mental status examination, he was alert, cooperative, and oriented to all spheres.  He was adequately groomed.  His affect was appropriate and his mood was calm but irritable mostly due to pain.  Stream and content of thought were normal, preoccupied with pain.  Memory and cognition were grossly intact.  No suicidal or homicidal ideas of plans were voiced, and his insight and judgment were good.  The diagnostic impressions included chronic PTSD and alcohol abuse, and a GAF score of 45 was assigned.

On May 2010 VA treatment, the Veteran reported that he was irritable and had mood changes every day.  He was easily angered with anyone, including his family.  He preferred to be by himself.  His sleep was okay but he had back pain.  He felt restless and felt like he needed to move all the time.  He had nightmares and flashbacks.  He denied any suicidal or homicidal ideation.  On mental status examination, he was cooperative and alert and oriented to all spheres.  His affect was appropriate and his mood was calm but irritable mostly due to pain.  Stream and content of thought were normal.  Memory and cognition were grossly intact, and insight and judgment were good.  A GAF score of 45 was assigned for chronic PTSD and alcohol abuse.  

On June 3, 2010 VA examination, the Veteran reported taking medications including Fluoxetine and Trazodone, with some positive effect.  He was not involved in individual or group therapy.  He reported sleeping five to six hours per night but he tossed and turned all night and forced himself to get up in the mornings.  He reported that his relationships with his wife and his five children had been "fussy"; he reported being "fussy" with his siblings as well.  He reported having one old buddy whom he spoke with about every month.  He reported that he would mostly sit outdoors and tend his garden or sit inside and watch television.  He denied any history of suicide attempts but reported a history of assaultiveness; he stated that he jumped easily and had some confrontations with people in the streets.  He reported drinking a six-pack a day to calm himself down.  

On mental status examination, the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity and speech were unremarkable.  His attitude to the examiner was cooperative and attentive.  His affect was constricted and his mood was irritable.  He was oriented to all spheres.  His thought process and thought content were unremarkable.  There was no evidence of delusions or hallucinations, and his judgment and insight were intact.  He did not have inappropriate behavior or obsessive/ritualistic behavior.  He denied panic attacks, homicidal thoughts, or suicidal thoughts.  He had fair impulse control and no episodes of violence.  He had no problems with activities of daily living.  His remote memory was normal, immediate memory was normal, and recent memory was mildly impaired; he reported forgetting a lot of new information.  He reported that he did not get along with anybody and was irritable all the time.  He reported that he was too moody around his job and could not get along with many people.  He reported having weekly dreams about Vietnam, and he could not watch war movies or war coverage on the news.  He could not stand being out at night and felt nervous and jumpy around a lot of people.  He was always on guard and startled easily.  The diagnoses included chronic PTSD and alcohol abuse; the examiner opined that the alcohol abuse was a coping strategy for PTSD-related symptoms.  A GAF score of 59 was assigned.  The Veteran retired in January 2010 due to eligibility by age or duration of work; he reported that he chose to retire at that time due to physical difficulties as well as frequent irritability with coworkers and superiors.  The examiner opined that the Veteran's PTSD caused reduced reliability and productivity, noting that his sleep difficulties with subsequent fatigue, concentration difficulties, intrusive memories, irritability, isolative behaviors, and hypervigilance would likely lead to reduced reliability and productivity if he were currently employed.

On November 2011 VA treatment, the Veteran was chronically irritable, and he tended to self medicate his irritability.  He reported that smoking marijuana was helpful for his mood; he was calm at home and able to deal with his family and get a few things done.  He reported that he had irritable moods often; he was easily angered with other people and he stayed at home with his wife instead.  On mental status examination, the Veteran was alert and cooperative but irritable and rather unpleasant.  He was oriented to all spheres and had good hygiene.  His fund of knowledge was fair, and he demonstrated normal attentional processes.  His thought processes were logical and goal directed and he was able to test reality.  He was not delusion and did not experience hallucinations but he did have illusions.  He expressed concerns about painful recurrent memories of combat.  He presented with the predominant mood of anger and frustration.  His affect was constricted but reasonably well modulated; although angry, he was not threatening, and he remained verbal and reasonable throughout the session.  He denied suicidal ideation and stated that he did not experience overwhelming hopelessness concerning the future.  The diagnoses included PTSD, alcohol abuse, tobacco use disorder, and marijuana use, and a GAF score of 55 was assigned.  

On February 2012 VA treatment, the Veteran was alert and cooperative but irritable and rather unpleasant.  He was oriented to all spheres and his hygiene was good.  He demonstrated normal attentional processes.  His thought processes were logical and goal directed and he was able to test reality.  He was not delusional and was not experiencing hallucinations but he did have illusions.  He expressed concerns about painful recurrent memories of combat.  He presented with the predominant mood of anger and frustration.  His affect was volatile but he was able to control his behavior.  He was not experiencing suicidal ideation.  The diagnoses included PTSD, alcohol abuse, tobacco use disorder, and marijuana use.  A GAF score of 50 was assigned.  He was noted to be a classic PTSD veteran who had all of the symptoms of severe PTSD; he worked for much of his life and managed to marry twice, and he hoped to maintain that relationship.  It was noted that he was able to remain in society because of his devotion to his wife.  It was further noted that he has some antisocial behaviors, most particularly the use of marijuana, and the treating provider suggested this may have caused him to remain static and fail to progress in life. 

On April 2012 VA examination, the Veteran reported that he spent most of his time at home alone and with his grandson until he gets tired of him.  He attended church.  He reported that he was "fussy" with his family, and his wife was a good woman to be with him though he could be hard to deal with.  He had not worked since 2010.  He sought VA treatment including medication management and substance abuse treatment group; his medications included sertraline and zolpidem which helped him sleep and feel a little calmer.  He reported that he had had confrontations with people but never been to jail.  He drank a six-pack of beer over a week's time and he denied using any street drugs.  He reported symptoms including depressed mood; anxiety; chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran presented as an irritable individual with underlying anger but he was polite and cooperative.  He reported that he could not associate with people, he had a lot of flashbacks, he would wake up in cold sweats, he would sometimes swing out in his sleep, and he felt he had to stay by himself to avoid getting into any trouble or offending anybody.  The diagnosis was PTSD, and a GAF score of 52 was assigned.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  

On May 2012 VA treatment, the Veteran reported that he had been employed by the Alcoa Aluminum Company initially in Mobile, but later in various locations in Texas.  He had functioned well in that position and was now retired.  He was alert and cooperative but irritable and rather unpleasant.  He demonstrated normal attentional processes.  His thought processes were logical and goal directed, and he was able to test reality.  He was not delusional and was not experiencing hallucinations but he did have illusions.  He expressed concerns about painful recurrent memories of combat.  He presented with the predominant mood of anger and frustration.  His affect was volatile but he was able to control his behavior.  He was not experiencing suicidal ideation.  The diagnoses included PTSD, alcohol abuse, tobacco use disorder, and marijuana use, and a GAF score of 50 was assigned.   

Based on such evidence, a June 2012 rating decision increased the rating for PTSD to 50 percent effective June 3, 2010, the date of a VA examination.

The Veteran has identified/submitted VA treatment records through May 2012.  Such records, in addition to those cited above, reflect symptoms similar to those noted on the VA examinations cited above.  

At the outset, the Board notes that the record reflects that the Veteran has been assigned psychiatric diagnoses other than PTSD (most notably alcohol abuse, tobacco use, and marijuana use) which are not service connected.  While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case, the examiners have generally not distinguished symptoms due to the Veteran's PTSD from those due to other co-existing and nonservice-connected psychiatric diagnoses.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD.  Notably, in assigning the ratings on appeal the RO also did not exclude any symptoms from consideration as due to nonservice-connected disability. 

Taken as a whole, the medical evidence prior to March 18, 2010, shows that the impairment from the Veteran's PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, contemplated by a 30 percent rating, rather than the reduced reliability and productivity required for a 50 percent evaluation.  For example, on May 2008 VA examination, the Veteran reported trouble sleeping, avoidance of being around people, getting nervous, avoiding going out at night, panic attacks, and depression.  He reported that the symptoms occurred constantly, and the effect the symptoms had on his total daily functioning was that he isolated, working 12 hour shift work, 36 to 40 hours per week.  He had worked at Alcoa since 1972, he had good relationships with his supervisor and coworkers, and he had not lost any time at work.  He reported having good relationships with his wife and his children.  The examiner opined that the level of symptom severity reported by the Veteran was consistent with a diagnosis of PTSD of mild severity, and a GAF score of 85 was assigned; the examiner opined that the Veteran did not have mental difficulty performing the activities of daily living, and that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally he functioned satisfactorily with routine behavior, self-care and normal conversation.  In short, the Board finds that the evidence prior to March 18, 2010 is indicative of no greater impairment than that contemplated by the 30 percent rating assigned for PTSD at that time.   

However, the Board finds that from March 18, 2010, symptoms of the Veteran's PTSD are shown to have more nearly approximated the criteria for a 50 percent rating.  On treatment on that date, he reported having poor sleep and frequent bad dreams, and he drank a six-pack of beer daily.  On mental status examination, his mood was calm but irritable.  The impressions included chronic PTSD and alcohol abuse, and a GAF score of 45 was assigned.  The GAF scores of 50 to 59 assigned since that date continue to reflect moderate impairment due to his PTSD symptoms including flattened affect; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Accordingly, the Board finds that a substantial number of the criteria for a 50 percent rating are met or approximated, and that the rating for the Veteran's PTSD warrants increase to 50 percent throughout from (the earlier effective date of) March 18, 2010.  

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 70 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, or any other symptoms of similar gravity; no such symptoms have been shown.  Notably, for example, the Veteran has maintained family and friend relations (as evidenced by a long-standing marriage, good relations with his children and siblings, and a long time friend with whom he maintains regular contact).  Although the Veteran contends that he chose to retire in January 2010 due to physical difficulties as well as frequent irritability with coworkers and superiors, he maintained employment with a single company for more than 30 years and lost no time from work due to his PTSD.  The Board finds that any occupational impairment due to PTSD is addressed by the ratings currently assigned, and a higher rating cannot be based on social impairment alone.  Consequently, the Board finds that the criteria for a 70 percent rating are not met or approximated for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 50 percent.  The symptoms and level of impairment represented by the GAF scores assigned reflect moderate disability, but not severe disability so as to warrant a 70 percent rating.  

The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms (nightmares, irritability, anger flare-ups, social isolation, etc.).  The levels of functioning impairment described are consistent with the criteria for the staged ratings assigned.  Thus the lay statements do not support that a higher rating is warranted.

Finally, while it has been noted on VA treatment and examination that the Veteran retired several years ago, he has not alleged that his psychiatric disability renders him unemployable.  The matter of a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A rating in excess of 30 percent for the Veteran's PTSD prior to March 18, 2010 is denied.

A 50 percent rating is granted for the Veteran's PTSD, effective from (the earlier effective date of) March 18, 2010, subject to the regulations governing payment of monetary awards; a rating in excess of 50 percent is denied.   




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


